UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6692



O. GARRY OKPALA,

                                              Plaintiff - Appellant,

          versus


M. RAY, Warden; M. RICHER; S. COUNTS; R.
GEORGE; S. HOLMAN; R. RODADO; FEDERAL BUREAU
OF PRISONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-97-134-9-13JC)


Submitted:   February 11, 1999         Decided:     February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


O. Garry Okpala, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     O. Garry Okpala appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.*   We

have reviewed the record and the district court’s opinion accepting

in part the magistrate judge’s recommendation and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the dis-

trict court.    See Okpala v. Ray, No. CA-97-134-9-13JC (D.S.C. Mar.

13, 1998).    We deny Appellant’s motion to strike Appellees’ brief,

and we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The court properly construed the complaint as one filed
pursuant to Bivens v. Six Unknown Named Federal Narcotics Agents,
403 U.S. 388 (1971).


                                  2